Citation Nr: 1111290	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  98-07 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than July 4, 2001, for the assignment of a 30 percent initial disability rating for the Veteran's service-connected folliculitis of his chest, back, and forearms.

2.  From November 3, 1993, to July 3, 2001, entitlement to an initial disability rating in excess of 10 percent for the Veteran's service-connected folliculitis.

3.  Entitlement to a total disability rating for compensation based on individual unemployability due to the service-connected disabilities (TDIU), on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to May 1975, and from July 1991 to October 1991.

The Veteran's claims comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and San Juan, the Commonwealth of Puerto Rico.

In November 2003 and December 2008, the Board remanded the matters for additional development.  That development having been completed, the claims have been returned to the Board and are now ready for appellate disposition.

The issue of entitlement to a TDIU on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran separated from active service in October 1991.  He did not raise a claim of entitlement to service connection for folliculitis or a skin disorder within one year of his discharge from the active military service.

2.  On November 3, 1993, the Veteran first filed a claim for entitlement to service connection for folliculitis.

3.  No communication or medical record prior to November 3, 1993, may be interpreted as an informal claim of entitlement to service connection for a skin disorder or folliculitis.

4.  In a June 1997 rating decision, the RO granted the Veteran's claim of entitlement to service connection for folliculitis and assigned a 10 percent rating, effective November 3, 1993.  The Veteran timely appealed this decision.

5.  A subsequent January 2002 rating decision ultimately created staged initial ratings for the service-connected folliculitis of 10 percent from November 3, 1993, and 30 percent as of July 4, 2001, as this was the date the RO determined the Veteran's symptoms worsened and entitlement arose.

6.  From November 3, 1993, to July 3, 2001, the Veteran's folliculitis was manifested by constant exudation, constant itching, and extensive lesions.

7.  From November 3, 1993, to July 3, 2001, the Veteran's folliculitis was not manifested by ulceration or extensive exfoliation or crusting, and systemic nervous manifestations; or, exceptional repugnance.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an earlier effective date of November 3, 1993, for the award of a 30 percent initial disability rating for the Veteran's service-connected folliculitis have been met.  38 U.S.C.A. §§ 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2010).

2.  From November 3, 1993, to July 3, 2001, the criteria for an initial rating in excess of 30 percent for the Veteran's service-connected folliculitis are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.118, Diagnostic Codes (DCs) 7899-7806 (regulations effective prior to August 30, 2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in April 1996, August 1996, March 2001, June 2002, May 2004, and July 2010 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, and an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  An April 2010 letter also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should his claims be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Not all of the Veteran's duty-to-assist letters were provided before the initial adjudication of his claims.  However, after he was provided the letters he was given a full opportunity to submit evidence, and his claims were subsequently readjudicated.  He has not claimed any prejudice as a result of the timing of the letters, and the Board finds no basis to conclude that any prejudice occurred.  Any notice defect in this case was harmless error.  The content of the aggregated notices, including the notice letters subsequently issued, fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After VA provided this notice, the Veteran communicated on multiple occasions with VA, without informing it of pertinent evidence.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs, personnel records, Social Security Administration (SSA) records, and post-service VA and private treatment records have been obtained.  Exhaustive efforts to obtain the Veteran's National Guard records have been made, including the development ordered by the Board in its November 2003 remand, to no avail.  He also had a personal hearing before the RO and was offered a personal hearing before the Board.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  Indeed, in October 2007 the Veteran indicated he has no additional evidence to submit.  He has been afforded VA examinations.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

The Board is also satisfied as to substantial compliance with its November 2003 and December 2008 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  


Earlier Effective Date Claim

The effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, the Veteran separated from active service in October 1991.  It is not in dispute that he failed to submit a claim of entitlement to service connection for folliculitis or a skin disorder within one year from his discharge.  Therefore, assignment of an effective date back to the day following discharge is not possible.

On November 3, 1993, the Veteran first filed a claim for entitlement to service connection for folliculitis.  In a June 1997 rating decision, the RO granted the Veteran's claim of entitlement to service connection for folliculitis and assigned a 10 percent rating, effective November 3, 1993.  The Veteran timely appealed this decision.  A subsequent January 2002 rating decision ultimately created staged ratings for the service-connected folliculitis of 10 percent from November 3, 1993, and 30 percent as of July 4, 2001, as this was the date the RO determined the Veteran's symptoms worsened and entitlement arose.  The Veteran contends that the assignment of the 30 percent rating for his folliculitis should be earlier than July 4, 2001.

The Board has considered whether any evidence of record prior to November 3, 1993, could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155 (2010).  After reviewing the record, the Board concludes that there are no testimonial documents submitted prior to November 3, 1993, that indicate an intent to file a claim of entitlement to service connection for a skin disorder or folliculitis.

It is further noted that, under 38 C.F.R. § 3.157 (2010), a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's service connection claim for folliculitis was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and, as such, that regulation does not afford a basis for finding that his claim, be it formal or informal, of entitlement to service connection for folliculitis was filed earlier than November 3, 1993.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).

Therefore, based on the foregoing, any effective date awarded for the 30 percent disability rating for the Veteran's folliculitis can be no earlier than November 3, 1993, the date of the Veteran's claim for service connection for folliculitis.  Thus, the Board must now determine the date that entitlement to a 30 percent disability rating for the Veteran's folliculitis arose.  As previously noted, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

The Veteran's claim for service connection was filed on November 3, 1993.  As such, the old version of the rating criteria for the skin (the regulations in effect prior to August 30, 2002) is applicable to the Veteran's claim.  38 C.F.R. § 4.71a.

The RO addressed the old version of the rating criteria for the skin in the June 2010 Supplemental Statement of the Case (SSOC).  Therefore, the Board may also consider this version without first determining whether doing so will be prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).
The Veteran's folliculitis has been rated by analogy to DC 7806.  Under DC 7806, in effect prior to August 30, 2002, a 10 percent disability rating was warranted for eczema with exfoliation, exudation, or itching, if the eczema involved an exposed surface or extensive area.  The next higher rating of 30 percent required eczema with constant exudation or itching, extensive lesions, or marked disfigurement.  38 C.F.R. § 4.118.

In December 1995, the Veteran was afforded a VA skin examination.  At this examination, the Veteran reported that his folliculitis caused itching of the exposed areas.  The VA examiner determined that the Veteran had pus-filled skin lesions on his body.

In April 1997, the Veteran was seen on an outpatient treatment basis by the VA Medical Center (VAMC) for pustules lesions on his back.  In February 1999, the Veteran was treated by the VAMC for itching all over his body.

In August 2000, the Veteran was afforded another VA examination.  At this examination, he reported that his folliculitis caused itching of the exposed areas.

At the March 2001 Decision Review Officer (DRO) hearing, the Veteran reported constant daily itching all over his body.

Applying the above criteria to the facts of this case, the Board finds that the Veteran's service-connected folliculitis met the requirements for a higher 30 percent rating prior to July 4, 2001.  Throughout the period at issue, the Veteran's folliculitis has been manifested by constant exudation, constant itching, and extensive lesions - the requirements for a higher rating of 30 percent under the old rating criteria for the skin.  38 C.F.R. § 4.118, DC 7806.

Therefore, giving the Veteran the benefit of the doubt, the Board finds that the Veteran is entitled to a 30 percent disability rating for his service-connected folliculitis as of November 3, 1993, the date of his claim for service connection, under 38 C.F.R. § 4.118, DC 7806.  As such, the Veteran's claim for an earlier effective date is granted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

At the outset, the Board observes that the Veteran expressed his timely disagreement with the June 1997 rating decision that granted him service connection for his folliculitis.  As such, the Veteran appealed the initial evaluation assigned and the severity of his disability is to be considered during the entire period from the initial assignment of the disability rating to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999).

As discussed above, the Veteran is currently in receipt of a 30 percent disability rating for his service-connected during the period at issue - November 3, 1993, to July 3, 2001 - under 38 C.F.R. § 4.118, DCs 7899-7806 (regulations in effect prior to August 30, 2002). 

Under DC 7806, a higher 50 percent rating is warranted for ulceration or extensive exfoliation or crusting, and systemic nervous manifestations; or, exceptional repugnance.  38 C.F.R. § 4.118, DCs 7899-7806 (regulations in effect prior to August 30, 2002). 

Here, the Board finds that the Veteran is not entitled to a higher 50 percent disability rating for his service-connected folliculitis from November 3, 1993, to July 3, 2001.  At the December 1995 and August 2000 VA skin examinations, the Veteran's folliculitis did not present systemic nervous manifestations.  Additionally, the Veteran folliculitis only affects the Veteran's back, chest, and forearms, and none of the VA examiners described the Veteran's folliculitis in terms of exceptional repugnance.  Therefore, the Veteran's folliculitis cannot be described as being manifested by exceptional repugnance.  The private and VA outpatient treatment records do not provide contrary evidence.   38 C.F.R. § 4.118, DCs 7899-7806 (regulations in effect prior to August 30, 2002).

The Board has further considered the application of the remaining DCs under this version of the regulation in an effort to determine whether a higher rating of 50 percent may be warranted for the Veteran's folliculitis, but finds none are raised by the medical evidence.  Under DC 7800, a higher 50 percent rating is warranted where there is complete or exceptionally repugnant deformity of one side of the face or marked or repugnant bilateral disfigurement of the face.  The Veteran's folliculitis does not affect his face; instead, it affects his back, chest, and forearms.  There is no indication of third degree burn scars (DC 7801) or second degree burn scars (DC 7802), so these are inapplicable.  DCs 7803 and 7804 are not applicable because the Veteran is already in receipt of a disability rating that exceeds the maximum rating of 10 percent allowed under those codes.  Under DC 7805, the scar is to be rated based on the limitation of function of the part affected.  The evidence of record does not establish that the Veteran's folliculitis of his chest, back, and forearms limits his range of motion in his chest, back, or forearms.  Therefore, the Veteran is not entitled to a disability rating of 50 percent prior to July 4, 2001.  38 C.F.R. § 4.118.

The Veteran's lay testimony concerning the severity of his folliculitis is unsubstantiated and, thus, probatively outweighed by the objective medical findings to the contrary.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 38 C.F.R. § 3.159(a)(2); Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See, too, Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).

Since, as mentioned, the present appeal arises from an initial rating decision that established service connection and assigned an initial disability rating, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson, 12 Vet. App. at 125-26.  The Veteran, however, has not met the requirements for a higher rating at any time from November 3, 1993, to July 4, 2001, so the Board may not stage his rating because he has been, at most, 30 percent disabled during the entire period at issue.

For all of these reasons a rating in excess of 30 percent from November 3, 1993, to July 3, 2001, is not warranted under the rating criteria.  The preponderance of the evidence is against the Veteran's claim - in turn meaning there is no reasonable doubt to resolve in his favor and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany, 9 Vet. App. 518, 519 (1996).

Extraschedular Evaluation

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the 
service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms".  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).  Id.

In this case, the Board finds that the Veteran's symptomatology and limitation in occupational functioning for his folliculitis are reasonably contemplated by the rating schedule under the first prong of the analysis.  Id.  So extra-schedular consideration is not warranted in this circumstance. 


ORDER

An earlier effective date of November 3, 1993, is granted for the award of a 30 percent initial disability rating for the Veteran's service-connected folliculitis, subject to the rules and regulations governing the payment of VA monetary benefits.

From November 3, 1993, to July 3, 2001, an initial disability rating in excess of 30 percent for the Veteran's service-connected folliculitis is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the TDIU claim can be properly adjudicated.  

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2010).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2010).  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more.  If there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  Individual unemployability must be determined without regard to any non-service connected disabilities or the veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2010); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Here, the Veteran is currently service-connected for a lumbar spine disability, rated as 40 disabling, and folliculitis of the chest, back, and forearms, rated as 30 percent disabling.  He has a combined 60 percent disability rating.  38 C.F.R. § 4.25, TABLE I (2010).  Under VA regulations, his combined 60 percent rating does not meet the schedular criteria to render him eligible for consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  

However, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Director of Compensation and Pension (C&P) Service for extraschedular consideration of all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  

An assessment for extraschedular referral requires consideration of the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  The Veteran's age and the effects of non- service-connected disabilities, however, are not factors for consideration.  38 C.F.R. §§ 3.341(a), 4.19.  

The Board must determine if there is some service-connected factor outside the norm that places the Veteran in a different position than other Veterans with a 10 percent combined disability rating.  Van Hoose, 4 Vet. App. at 361.  The fact that the Veteran is unemployed or has difficulty obtaining employment is not enough as a schedular rating provides recognition of such.  Rather, regulations provide that the Veteran need only be capable of performing the physical and mental acts required by employment.  Id.  The schedular criteria contemplate compensating a Veteran for considerable loss of working time from exacerbations proportionate to the severity of the disability.  38 C.F.R. § 4.1.

The Board must now consider whether the competent evidence otherwise demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  A VA examination in this regard has not yet been afforded to the Veteran.  However, the recent SSA records demonstrate that the Veteran is currently unemployed and receiving disability benefits for, in pertinent part, his lumbar spine disability.  Therefore, the Board finds that the Veteran must be afforded a VA examination to determine whether his service-connected disabilities preclude him from performing substantially gainful employment.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, a VA examination is necessary in order to provide a current assessment of the Veteran's employability.

Additionally, the most recent outpatient treatment records from the VAMCs should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any recent outstanding VA treatment records that have not previously been obtained, and associate them with the claims file.  Do not associate duplicate copies.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Schedule the Veteran for an appropriate VA examination to obtain an opinion concerning the extent of functional and industrial impairment resulting from the Veteran's service-connected disabilities of a lumbar spine disability and folliculitis of the chest, back, and forearms.  The opinion should address whether his service-connected disabilities alone, or in combination, are so disabling as to render him unemployable.  The Veteran's age and the effects of non-service connected disabilities cannot be factors for consideration in making the determination.  However, effects of treatments and medications used to treat the service-connected disabilities must be considered in the opinion.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  All necessary studies and tests should be conducted.

If the examiner is unable to reach an opinion without resort to speculation, the examiner should identify the information needed to provide the requested opinion, such as relevant testing, a specialist's opinion, or other data needed.  Thereafter, necessary development should be completed.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. § 3.655 (2010).

3.  After the above actions have been completed, readjudicate the Veteran's claim for entitlement to a TDIU on an extraschedular basis.  The RO/AMC is reminded that in the process of making a determination as to whether a TDIU may be granted on an extraschedular basis the RO/AMC must fully discuss why, or why not, it is sending the claim to the Director of VA Compensation and Pension.  If the claim remains denied, issue to the Veteran and his representative a SSOC.  Also afford the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


